Citation Nr: 0602246	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-36 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1952 to 
April 1954.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
which denied the veteran's claim for service connection for 
bilateral hearing loss.

To support his claim, the veteran has since testified in 
August 2005 at a 
video-conference hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board.  The transcript of that proceeding 
is of record.

Unfortunately, however, further development is required 
before the Board can adjudicate the veteran's claim.  So, for 
the reasons discussed below, his claim is being remanded to 
the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify him if further action is 
required on his part.


REMAND

A preliminary review of the record on appeal indicates that 
not all of the veteran's service medical records (SMRs) are 
on file.  The reports of his military induction and 
separation examinations, however, are available.  It appears 
the missing records were destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC), a military records 
repository, and that attempts to reconstruct these records 
were unsuccessful.  When, as here, at least a portion of the 
service medical and personnel records cannot be located, 
through no fault of the veteran, VA's duty to assist him in 
developing his claim is particularly great.  See Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991).  

With this in mind, it appears the RO did not make a 
"reasonable effort" to obtain the veteran's service 
personnel records, morning reports, or any other relevant 
records pertaining to his active military service from the 
NPRC or other sources.  If the RO did make a reasonable 
effort to obtain these records, but they were unobtainable, 
there is nothing in the claims file confirming these records 
do not exist or that further attempts to obtain them would be 
futile.  See 38 U.S.C.A. § 5103A(b).  

Additionally, the veteran has not been afforded a VA 
compensation examination regarding his claim.  A March 1962 
Workmen's Compensation Commission of Connecticut report 
states he had 12.5 percent bilateral hearing loss, bearing in 
mind his military service had ended only a relatively few 
years earlier - in April 1954.  And a February 2003 UConn 
Neuroaudiology Log report is suggestive of current hearing 
loss, but did not indicate a diagnosis.  Nor was there any 
indication whether the veteran currently has sufficient 
hearing loss to meet the threshold minimum requirements of 
38 C.F.R. § 3.385 (impaired hearing is considered a 
disability when the auditory threshold in any frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent).  

Aside from the question of whether the veteran has sufficient 
hearing loss to be considered a disability under § 3.385, the 
medical evidence of record also is inconclusive concerning 
the etiology of his bilateral hearing loss.  His service 
medical and personnel records, as previously noted, are thus 
far for the most part unavailable, and therefore cannot 
confirm that he experienced excessive noise exposure during 
his military service in the manner alleged.  And the 
aforementioned January 1952 induction and April 1954 
separation examination reports indicate he did not undergo 
audiometric testing on either of those occasions.

During his August 2005 video-conference hearing before the 
undersigned VLJ of the Board, the veteran testified that he 
served as a vehicle mechanic in a motor pool and that he was 
exposed to cannon and rifle fire when serving with the "63rd 
AA Battalion, 90 Gun Company."  He said that he was not 
afforded hearing protection when he worked around the 9-
millimeter cannons.  He also testified that he went to sick 
bay during basic training and received treatment for an ear 
ache from a medical officer after training on the rifle 
range.  The veteran further testified that, when he returned 
to civilian work immediately after service, an employment 
physical examination included a hearing test that revealed 
hearing loss.  He explained that he had to sign a waiver 
regarding his hearing loss prior to being able to resume his 
pre-service job at the American Screw Company, but that he 
was unable to obtain a copy of that waiver to support this 
allegation.

So the veteran should be afforded a VA audiological 
examination to assist in determining whether his current 
bilateral hearing loss meets the threshold minimum 
requirements of § 3.385 and, if it does, whether it is 
causally or etiologically related to his service in the 
military - in particular, to acoustic trauma from excessive 
noise exposure.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Request the veteran's service 
personnel records from the appropriate 
federal agencies, including the NPRC.  If 
no service records can be found, or if 
they have been destroyed, ask for 
specific confirmation of this.

2.  Schedule the veteran for a VA 
examination, including an audiogram and 
Maryland CNC speech recognition test, to 
determine whether he currently has 
sufficient bilateral hearing loss to meet 
the threshold minimum requirements of 
38 C.F.R. § 3.385.  If he does, the 
designated examiner is then requested to 
offer an opinion as to whether it is at 
least as likely as not (i.e., 50-percent 
or greater probability) the current 
bilateral hearing loss is causally or 
etiologically related to the veteran's 
service in the military, including any 
noise exposure he may have sustained 
while on active duty, but also taking 
into consideration his medical, 
occupational, and recreational history 
prior to and since his active service.  

The claims file must be made available to 
the examiner for review in connection 
with the examination, including a copy of 
this remand, and the examiner must 
discuss the rationale of the opinion.  
If, per chance, an opinion cannot be 
provided without resorting to 
speculation, please expressly indicate 
this in the report of the evaluation.

3.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If the claim continues to be 
denied, send him and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond to it 
before returning the case to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

